COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Zamick Tannarpatia Milhouse v. Ebonie McCain

Appellate case number:      01-14-00740-CV

Trial court case number:    2006-74892

Trial court:                311th District Court of Harris County

       On September 8, 2014, appellant, Zamick Tannarpatia Milhouse, filed an affidavit
of indigence in the trial court. See TEX. R. APP. P. 20.1(a)(2)(A). On October 2, 2014,
the district clerk filed a clerk’s record on indigence containing the trial court’s September
23, 2014 order sustaining a contest to appellant’s affidavit of indigence. See id.
20.1(e)(1), (i)(4). Appellant did not file a motion seeking review of the trial court’s order
within 10 days of the order. See id. 20.1(j)(1), (2). Therefore, the required filing fee is
due.
        Appellant is ORDERED to pay one-half of the filing fee to this Court no later than
10 days from the date of this order and the other one-half of the filing fee to this Court no
later than 30 days from the date of this order, or the Court may dismiss the appeal. See
TEX. R. APP. P. 5, 42.3.
       It is further ORDERED that, no later than 30 days from the date of this order,
appellant file with this Court proof that he has paid or made arrangements to pay for the
preparation of the clerk’s record, or the appeal may be dismissed. 1 See TEX. R. APP. P.
34.5(a), 35.3(a)(2), 37.3(b).
       Finally, it is ORDERED that, no later than 30 days from the date of this order,
appellant file with this Court proof that he has requested and paid or made arrangements
to pay for preparation of the reporter’s record, or the Court may consider and decide only

1
       The district clerk filed a clerk’s record on September 30, 2014. That record is not
       complete, however, as it fails to contain all of the documents required by Texas
       Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P. 34.5(a).
those issues or points that do not require a reporter’s record for a decision. See TEX. R.
APP. P. 34.6(b)(1), 35.3(b)(2), (b)(3), (c), 37.3(c).
      It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: October 23, 2014